Citation Nr: 1206140	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Whether VA's failure to adjudicate the question of entitlement to service connection for tinnitus in May 1995 constituted clear and unmistakable error (CUE).  

2.  Entitlement to the award of an effective date earlier than August 6, 2004, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2005 and subsequent rating decisions by the RO in St. Louis, Missouri.

By the January 2005 rating decision, the RO awarded service connection for tinnitus and assigned a 10 percent rating effective from August 6, 2004.  The RO informed the Veteran of the action by way of a February 4, 2005, letter.  By this letter, the RO instructed the Veteran that, if he did not agree with the decision, he should write and tell the RO why.  It was noted that this had to be done within one year in order to initiate an appeal.  The Veteran responded in November 2005 with a statement as to why he believed an earlier effective date should be assigned.  

Although the Veteran did not specifically indicate that he disagreed with the January 2005 decision, and while he had been provided with a VA Form 4107, which explained the requirements for initiating an appeal, the Board finds that the Veteran complied with the RO's instruction contained in the February 2005 letter, namely that he write and say why he disputed the rating decision.  Consequently, given the advice provided by the RO in the February 2005 letter, the Board concludes that the November 2005 statement by the Veteran may be construed as satisfying the criteria for a notice of disagreement.  The appeal is from the January 2005 decision.


FINDINGS OF FACT

1.  In October 1994, the Veteran filed a claim of service connection for bilateral hearing loss; a claim of service connection for tinnitus was not made.

2.  At an audiometric evaluation conducted by VA in December 1994, the Veteran reported having tinnitus sometimes; at an ear disease examination conducted later the same day, he denied experiencing tinnitus.

3.  By a May 1995 decision, the RO granted service connection for hearing loss; the question of service connection for tinnitus was not adjudicated.  

4.  The RO's May 1995 decision did not represent an unreasonable application of extant law to the facts that were then known.

5.  A claim of service connection for tinnitus was first filed on August 6, 2004.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the May 1995 rating decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011); 38 C.F.R. §§ 3.151, 3.155, 3.157 (1994).  

2.  An effective date earlier than August 6, 2004, for the award of service connection for tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veteran contends that the RO committed error in May 1995 by not considering an implied claim of service connection for tinnitus.  He points to a December 1994 VA examination report showing that he reported having tinnitus sometimes and argues that VA should have considered this an implied claim for service connection.  

The Court has addressed the question of determining when there is CUE present in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court propounded a three-pronged test to determine whether CUE was present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, the outcome would have been manifestly changed at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14; see also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision), the VA's failure to fulfill the duty to assist, and/or evaluation of evidence (a disagreement as to how the facts were weighed or evaluated).  See, e.g., 38 C.F.R. § 20.1403(d) (2009).  The Court has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).

Here, the Veteran asserts that it was error for VA not to have adjudicated an implied claim of service connection.  The regulations extant at the time of the May 1995 decision generally provided that a claim would be considered by VA, even if articulated informally, but only if the claim identified the benefit sought.  38 C.F.R. § 3.155 (1994).  What is significant about this requirement is that at no time prior to the May 1995 rating decision did the Veteran or any representative indicate that the Veteran desired an award of service connection or compensation for tinnitus.  

The Veteran argues that the VA examination report represented a claim, but the Board notes that, while the report shows that he did report sometimes having tinnitus when seen for an audiological evaluation on December 10, 1994, later that same day, when seen for an Ear Disease examination, the Veteran specifically denied having tinnitus.  Without a clear indication that he even experienced the problem, it is hard to contemplate that the RO would have been under some duty to adjudicate a claim, especially when there had been no indication from the Veteran that he desired such an adjudication.  (His claim pending in 1995 was only for hearing loss.)  38 C.F.R. § 3.155.  

Additionally, it should be pointed out that the regulations in effect at the time allowed for a VA examination report to constitute a claim, but only in instances where there had already been a formal claim allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree.  38 C.F.R. § 3.157 (1994).  In other words, VA regulation contemplated the notion of allowing for a report of examination to be tantamount to a claim, but only in limited circumstances that did not apply in the Veteran's case.  The Veteran had not previously had the issue adjudicated.  Indeed, a review of the provisions of 38 C.F.R. § 3.157 leads to the conclusion that VA clearly intended by this regulation to exclude situations where there had not previously been an explicit claim that stated the benefit sought as required by 38 C.F.R. § 3.155.  

Given the facts of this case and the posture of the evidence extant in May 1995, the Board finds that the RO did not err when it limited its consideration to the then-pending claim of service connection for hearing loss.  It was the only benefit explicitly sought by the Veteran, and the examination report did not raise a claim.  

Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

In this case, the first time the Veteran expressed a desire to pursue a claim of service connection for tinnitus was when he filed a claim on August 6, 2004.  As noted above, no claim for such a benefit was filed in 1994 when the Veteran sought service connection for hearing loss, and the record does not otherwise suggest that any claim identifying the benefit sought was received until August 6, 2004.  (For the reasons set forth above, there was no implied claim made in 1994 as argued by the Veteran.)

There is an exception to the date-of-claim rule that allows for an award being made effective from the day following separation from military service, but this exception mandates that the claim be received within a year of separation from service.  38 C.F.R. § 3.400(b)(2) (2011).  Here, no such claim was received.  The claim received in August 2004 is the first time the Veteran identified tinnitus as a disability for which he sought compensation benefits.  Therefore, the award of an effective date sooner than the date of receipt of this claim cannot be assigned.


Veterans Claims Assistance Act of 2000

Finally, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) (2011).)

In this case, the Veteran has already been awarded service connection for tinnitus.  The matter under consideration is the proper effective date to be assigned for the award of service connection.  Although the Veteran was not sent a separate VCAA notice letter regarding the general criteria for effective dates after he filed his NOD, once a veteran disagrees with a determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case (SOCs).  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  The regulations expressly provide that no duty to provide VCAA notice arises, as is the case here, upon receipt of a NOD.  See 38 C.F.R. § 3.159(b)(3)(i) (2011).  Consequently, a remand for further notification is not necessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In the present case, the Board finds that the duty to assist has been fulfilled.  The outcome of these appeals turns on a determination as to the date that the Veteran was awarded service connection.  There is no need for a medical examination and/or opinion.  There is no suggestion that additional evidence relevant to the effective date question exists and can be procured.  Additionally, the Veteran presented testimony before the undersigned.  No further development action is required.


ORDER

VA's failure to adjudicate the question of entitlement to service connection for tinnitus in May 1995 did not constitute clear and unmistakable error (CUE); the appeal of this issue is denied.  

Entitlement to the award of an effective date earlier than August 6, 2004, for the award of service connection for tinnitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


